Norton, J.
Defendant was indicted in the criminal court of the city of St. Louis for burglary and larceny, committed in the dwelling house of one James Renn. He was tried and convicted of both burglary and larceny, and his punishment assessed at four years imprisonment for the burglary, and three years for the larceny. On defendant’s appeal to the St. Louis court of appeals, the judgment was reversed as to the bur*343lary and affirmed as to the larceny, and he brings the cause here by appeal.
It being conceded by the state that the evidence was not sufficient to sustain the conviction of deiendant for burglary, the only question for determination presented by the record is whether his conviction for grand larceny was proper, it being admitted that the coat he was convicted of stealing was of less value than thirty dollars. The evidence in the case shows that the larceny was committed in a dwelling house, and this being so, by virtue of section 1309, Revised Statutes, as construed by this court in the cases of State v. Brown, 75 Mo. 317, and State v. Butterfield, 75 Mo. 297, the offence is grand larceny, without reference to the value of the property stolen. The cases of State v. Owens, 79 Mo. 619, and State v. Alexander, 56 Mo. 131, fully warranted the action of the St. Louis court of appeals in reversing the judgment as to burglary and affirming it as to the larceny.
There being no evidence in the case as to the good character of the defendant, but on the contrary evidence showing that his character was not good, the instruction given as to the presumption arising from the recent possession of stolen goods is fully warranted by State v. Kelly, 73 Mo. 608.
Finding no error in the record the judgment is affirmed.